Citation Nr: 1720986	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-47 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether clear and unmistakable error (CUE) is present in the September 2, 2015 Board of Veterans' Appeals (Board) decision that dismissed the appeal for service connection for a lumbar spine disorder.  


(The issue of service connection for a lumbar spine disorder is addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel









INTRODUCTION

The Veteran, who is the moving party in this action, had active service from March 1976 to February 1979.

This matter is currently before the Board on the moving party's September 2015 motion for revision or reversal on the grounds of CUE in the September 2015 Board decision to dismiss the appeal for service connection for a lumbar spine disorder as abandoned under 38 C.F.R. § 3.158(a) (2016).   


FINDING OF FACT

Reconsideration of the September 2, 2015 Board decision, which dismissed the appeal for service connection for a lumbar spine disorder, was granted in January 2017. 
  

CONCLUSION OF LAW

As reconsideration of the September 2, 2015 Board decision has been granted, the Veteran's allegation of CUE is moot, and the CUE motion must be dismissed.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duties to notify and assist claimants under the VCAA do not apply to motions alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Further, as the moving party's CUE motion is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Clear and Unmistakable Error in the September 2, 2015 Board Decision

With regard to the Veteran's motion for a finding of CUE in the September 2015 Board decision, the Board finds that the CUE motion should be dismissed.  Motions for CUE in Board decisions (38 U.S.C.A. § 7111) can only be brought against final Board decisions.  Generally, unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  The motion for reconsideration of the claim for service connection for a lumbar spine disorder was granted in January 2017.  The grant of motion for reconsideration rendered nonfinal the September 2, 2015 Board decision; therefore, there is no final Board decision upon which CUE may be alleged.  

Consequently, the issue of service connection for a lumbar spine disorder is now being addressed in a separate Board decision (remand order), and is being remanded to the agency of original jurisdiction (AOJ) for additional development.  In the absence of a final Board decision, the Board finds that the Veteran's CUE motion is 

premature, as there is not yet a final Board decision; therefore, the CUE motion should be dismissed without prejudice.  38 U.S.C.A. § 7104; Sabonis, 6 Vet. App. at 430; see also 38 C.F.R. § 20.1100(b) (a remand is in the nature of a preliminary order and does not constitute a final decision of the Board).


ORDER

The motion for revision of the September 2, 2015 Board decision on the basis of CUE is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


